Citation Nr: 1112138	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-24 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis externa, left ear (claimed as ear injury).

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for loss of peripheral vision (claimed as eye injury).

4.  Entitlement to service connection for cyst on chest.

5.  Entitlement to service connection for low back injury.


REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had reportedly had active service from June 1975 to October 1975, and from March 1979 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in December 2008.  This matter was previously before the Board in March 2009, when it was remanded for additional development.

The Board's March 2009 remand included the additional issues of entitlement to service connection for gastric ulcer and left ear hearing loss.  During the processing of the remand, a September 2010 RO rating decision granted service connection for bilateral hearing loss and for GERD (claimed as a gastric ulcer).  These grants fully encompass those remanded issues, and they constitute full grants of those claims on appeal; therefore, those issues are no longer in appellate status and they are not before the Board at this time.

As discussed below, certain critical aspects of the Board's March 2009 remand instructions do not appear to have been adequately completed during processing of the remand; this compels the Board to remand certain issues at this time for compliance.  However, the remand instructions have been substantially complied with concerning the issues of entitlement to service connection for otitis externa of the left ear, for a cyst on the chest, and for a low back injury.  The directed medical opinions have been obtained and they adequately address the questions pertinent to those claims.  Therefore, in light of substantial compliance with the remand directives, the Board may now proceed to final appellate review of those issues.

The issues of entitlement to service connection for loss of peripheral vision and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's otitis externa, left ear, is at least as likely as not etiologically linked to his active duty military service.

2.  The Veteran's cyst on chest is at least as likely as not etiologically linked to his active duty military service.

3.  The Veteran's current chronic low back disabilities did not have onset during service or for more than a year following service, nor were they otherwise caused or aggravated by service.


CONCLUSIONS OF LAW

1.  Otitis externa, left ear, was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A cyst on the chest was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in April 2005.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the September 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in April 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, post-service, and VA reports, have been obtained.  The RO has obtained records in the custody of the Social Security Administration (SSA).  The Veteran has been afforded multiple VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including the October 2009 VA examination report evaluating the Veteran's low back disability (as well as VA examination reports pertaining to the issues for which service connection is fully granted in this Board decision, as discussed below).  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings, analysis of etiology, and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for otitis externa of the left ear, for a cyst on the chest, and for a low back disability.  The Veteran primarily contends that in-service symptoms and injuries were etiologically linked to chronic disabilities that persist through the present day.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Otitis Externa

As discussed in the Board's March 2009 remand, the Veteran is currently diagnosed with, and being treated for, 'longstanding' and 'chronic' otitis externa of the left ear; this is confirmed in October 2004 and June 2005 VA outpatient treatment records.  Significantly, the Veteran's service treatment records reveal that he was diagnosed with 'left otitis externa' during service in June 1988.  Additionally, the Board observes that the Veteran had other documented instances of potentially pertinent ear symptom complaints during his greater than 10 years of military service, including in May 1987.

In accordance with the Board's March 2009 remand, the Veteran was afforded a VA examination in October 2009 to address his claimed otitis externa of the left ear.  The examiner reviewed the claims file, discussed the pertinent history, and directly inspected the Veteran.  Examination revealed that the Veteran had had his ears cleaned within the past two weeks; both canals were wide open and the drums were perfectly normal.  There was no evidence of any infection on either side.  There was bilateral temporomandibular joint tenderness to palpation.  The examiner noted that in 1983, while in Germany, the Veteran had some exposure to water which led to an external otitis, and ever since he has had recurring problems with pain and drainage from his ears for which he has received eardrops.  The examiner noted two occasions of drainage documented in the service treatment records in September 1987, as well as in 1988; the examiner noted that the Veteran was treated with antibiotics for his external otitis.  The examiner described that the Veteran has had repeated problems with bilateral wax, which has required irrigation.

The October 2009 VA examiner summarized that the Veteran had "a history of recurrent wax impactions, cerumen irrigations, external otitis, which has been documented in military records, basically making it a service-connected entity...."  The examiner further discussed that there is some confusion as to whether the Veteran's ear pain is a consequence of ear infection and/or temporomandibular joint problems.  The examiner addressed the etiological question at issue by finding that the evidence was "indicative of external otitis being service-connected...."  The examiner added the caveat that it was unclear whether the ongoing problem was really external otitis or, rather, temporomandibular joint pain; the examiner explained that this uncertainty could only be resolved at the time of observing active ear pain, which was apparently not manifested at that time.

Although the Board acknowledges that there remains some uncertainty as to the extent to which some of the Veteran's symptoms may be due to one pathology or another, the Board notes that VA treatment records show that the Veteran is currently diagnosed with and being treated for long-standing and chronic otitis externa of the left ear; this is confirmed in October 2004 and June 2005 VA outpatient treatment records.  Thus, the evidence reasonably establishes a current diagnosis of the claimed disability, and the October 2009 VA examination report establishes a medical etiological nexus between any current otitis externa and the Veteran's military service.

Based on the evidence, the Board concludes that service connection is warranted for otitis externa of the left ear.


Cyst on chest

The Board notes that the Veteran's service treatment records reveal potentially pertinent symptomatology concerning at least one cyst of the chest.  A September 1983 service treatment record shows that the Veteran complained of 'cyst mid chest x 1 mo.'  This was diagnosed as a 'probable sebaceous cyst.'  The Veteran complained that the area was painful and that it had increased in size.  A November 1983 service treatment record then shows that the Veteran returned for treatment concerning a new cyst, noticed two weeks prior, which had grown in size over that time.  This record is not entirely clear as to how many cysts were observed, or the extent of any locations on the body, but suggests that the Veteran was experiencing further difficulty with cysts expressly noted to be similar to that which was observed on his chest in September 1983.

In accordance with the Board's March 2009 remand, the Veteran was afforded a VA examination in September 2009 to address his claimed chest cyst.  The examiner reviewed the claims file, discussed the pertinent history, and directly inspected the Veteran.  The examiner noted that the Veteran was treated for sebaceous cyst of the chest during service.  The examiner noted that during the December 2008 Board hearing, the Veteran indicated that he had not had any problems with his chest cyst over the last five years.  The September 2009 VA examination report shows that the Veteran complained of a chest cyst/scar for which he required no daily treatment, but he reported use of topical emollient and dressing during flares .

The Veteran described to the examiner that the problem began when he developed a boil in the low center of his chest during active duty service.  The Veteran reported that it had remained present and flared intermittently since that time.  The Veteran explained that when quiescent the cyst was not symptomatic, but that the cyst flares two to three times per year and during those times it becomes enlarged, red, and tender (up to 6/10 in severity).  The Veteran described that the cyst was slightly flared and mildly tender to him at that time, but the cyst did not prevent him from doing any activity he normally would otherwise perform.  However, the Veteran noted that the cyst was tender when doing activities involving stretching of that area such as when lifting his left arm.

Objective examination revealed a 1 cm x 1.2 cm oval flesh-colored cyst in the left lower central chest.  The cyst did not appear inflamed/infected, but the Veteran stated that it was minimally tender to palpation.  There was no scar nor disfigurement.  The cyst was slightly raised above the skin surface, perhaps 1 to 2 mm; it was firm but not indurated, it was mobile and did not affect surrounding skin.  The examiner's medical opinion concerning the chest cyst issue noted that the Veteran did have a mid-chest cyst noted in the service treatment records and has such a cyst currently.  The examiner noted that, although the Veteran had previously denied that the cyst was problematic between 1983 and 2005, the Veteran now explains that it causes mild discomfort when flared but does not inhibit his activity.

The September 2009 VA examination report directs some attention to uncertainty concerning the severity of the Veteran's post-service symptom experience, and the report does not provide a clear discussion addressing etiological questions for this issue.  However, the September 2009 VA examination report reflects that the examiner understood that the purpose of the examination was to evaluate whether any current chest cyst is etiologically related to documented in-service chest cyst.  The Board's March 2009 remand noted that the Veteran is competent to report that he currently has a lesion on the skin and his chest area, but at that time it was unclear as to whether any current lesion was a cyst of a type medically related to the documented in-service cyst.  In this regard, the September 2009 VA examination report clearly establishes that the Veteran currently has a mid-chest cyst of the same type documented in the service treatment records.

The examiner found the same type of cyst in the same location as is documented in the service treatment records, and the examiner did not suggest any medical reason to find that the current cyst should be considered etiologically distinct from the cyst shown during service.  The Board finds that the supportive evidence is probative, and is not contradicted by any other probative evidence of record.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's cyst of the left lower central chest area.

Low back injury

The Veteran's VA outpatient treatment records confirm that he has been treated for back pain, including a May 2005 VA treatment record which suggests that the Veteran has required medication and that he has had back surgery in the 1980's; this suggests that he had back surgery during a period of active duty service, but this is not corroborated by contemporaneous documentation and the Veteran has since clarified that he did not undergo any back surgery during his military service (shown in the September 2009 VA examination report).  X-ray evidence described in a May 2004 VA outpatient record shows that the Veteran was found to have degenerative changes and narrowing affecting his lumbar spine.  A June 2006 VA outpatient medical report shows evidence of 'lower level laminectomies' and a past 'L3/4 diskectomy.'

The Veteran's service treatment records show potentially pertinent injury and symptomatology involving the Veteran's back.  A September 1985 service treatment records reveals that the Veteran injured his back lifting a large bin and began having low back pain that radiated down his left leg.  A November 1989 record shows the Veteran sought treatment for symptoms including 'back pains.'  A March 1990 service treatment record shows the Veteran complained of 'severe' low back pain, rendering him unable to bend to pick up objects and causing problems with sitting or standing.  The Veteran reported experiencing back problems off and on over the prior year. 

In accordance with the Board's March 2009 remand, the Veteran was afforded a VA examination in September 2009 to address his claimed back disability.  The examiner reviewed the claims file, discussed the pertinent history, and directly inspected the Veteran.  The report contains a detailed summary of the Veteran's own account clarifying details of the history pertinent to his back health.  The Veteran stated that he first injured his back when he fell off a 5-ton truck fender onto his back during service.  He recalled that he was not hospitalized, and he returned to work; he was on a profile for a while.  The Veteran described that a second injury occurred on a recovery mission when he was riding on the fender of a wrecker and was thrown off accidentally.  The Veteran clarified, contrary to some prior suggestions of record, that he was not hospitalized and had no surgery while on active duty service.  The Veteran recalled that he continued to have back pain following his release from active duty service in April 1990, and lost several jobs due to his back pain prior to having back surgery in 1999.

At the time of the September 2009 VA examination, the Veteran complained of pain mainly in his low back area that was constant.  He described that it would occasionally radiate into the buttocks bilaterally.  The average pain level was described as moderate, with flare-ups involving severe pain about two times a week.  The Veteran walked with canes in each arm and used a wheelchair.  The VA examination report contains detailed clinical findings from examination of the Veteran's back, with the repeated notation that the examiner did not feel that the Veteran was giving good cooperation and effort.  Based upon review of the medical records and the direct inspection of the Veteran, the examiner's medical impression was degenerative arthritis of the lumbosacral spine and spinal stenosis of moderate severity.  The examiner was unable to identify objectively any particular radiculopathy pattern.  The examiner included a note that a June 2006 MRI of the lumbosacral spine showed degenerative disc disease, postoperative changes.

In addressing the etiological question at issue, the September 2009 VA examiner opined that there is less than a fifty percent probability that the Veteran's current lumbar spine condition was caused by or a result of his period of active duty service.  The examiner explained that this conclusion was based upon review of the claims file, in particular a June 1990 record showing that x-ray of the lumbosacral spine was normal, and a June 1990 VA examination report showing normal x-ray and deep tendon reflexes symmetrical.  These reports cited by the September 2009 VA examiner are contemporaneous to a time after the Veteran's in-service back injuries; the examiner expressly acknowledges the in-service back complaints and discusses the September 1985 documentation of a lifting injury with radiating pain and the March 1990 complaint of low back pain in his medical opinion.

The September 2009 VA examination report refers to an earlier VA examination report, from June 1990, in explaining its analytical conclusion.  The Board has also reviewed the June 1990 VA examination report and finds nothing to contradict the September 2009 VA examination report.  The June 1990 VA examination report, just a few months after the conclusion of the Veteran's active-duty service, shows that the Veteran reported that in the prior month he had to quit his job as a mechanic due to aching in his back after lifting.  At that time, the Veteran complained of pain in the lower back radiating across the flank bilaterally to the midline laterally.  X-ray evaluation at that time was "normal except the persistence of barium from previous G.I. study.  Lumbar spine is well visualized from L2 to the sacrum in all views."  Thus, there was no pertinent clinical abnormality noted in the x-ray of the lumbar spine at that time.  With consideration of the diagnostic imaging and direct clinical inspection, the examiner assessed lumbosacral strain.  The examiner commented that the Veteran's history of difficulty with lifting was difficult to document but was reasonable in light of previous injury; the examiner stated that she suspected that the Veteran was fairly active at home due to his muscular development and noted that there was no fixed deformity.

The Board notes of the June 1990 VA examination report does not indicate that any chronic back disability was detected at that time; only "lumbosacral strain" was assessed at that time after thorough diagnostic examination, and the Board notes that the Veteran is not currently diagnosed with any chronic "lumbosacral strain."  Moreover, the Veteran's currently diagnosed chronic back disabilities including degenerative arthritis and degenerative disc disease were not found at the time of the June 1990 VA examination.  The Board finds that this is probative evidence indicating that the current chronic disabilities were not present at that time after the Veteran's military service; the Board finds that the September 2009 VA examiner's citation of the June 1990 VA examination results persuasively supports the negative etiology opinion.

Service Connection Conclusion

The Board finds that the supportive evidence is at least in approximate equipoise with the negative evidence with regard specifically to service connection for otitis externa, left ear, and service connection for a cyst on the chest.  However, the preponderance of the evidence is against the  claim of entitlement to service connection for low back injury.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records contradicts the conclusions or cited rationales of the medical conclusions and findings deemed to be most probative in the discussion above.

Here, although the Veteran did have a documented low back complaints in service, and has been diagnosed with chronic low back disabilities following service, the evidence does not show that his current chronic low back disabilities are related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The September 2009 VA examiner provided a persuasive rationale discussed above that addressed the Veteran's in-service history, critical medical findings shortly following service, and his post-service medical history.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current chronic low back diagnoses are related to the low back complaints documented during service; nor has any medical professional opined that any current chronic low back disability is otherwise related to service.  None of the Veteran's post-service medical records indicate that any chronic low back disability is related to his military service, including the significant June 1990 VA examination report addressing back complaints shortly after service (and finding none of the current chronic back diagnoses existed at that time).

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) .  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's symptom complaints were medically evaluated shortly after the conclusion of his military service, and the June 1990 VA examination report shows that those complaints were due to a strain; no chronic disability, to include the Veteran's currently diagnosed chronic back disabilities, was shown to be present at that time.  The Board finds that that if any current chronic pathology were responsible for the symptoms proximately following service, the thorough medical examination with diagnostic imaging in June 1990 would have detected it.  Thus, with regard to any claimed continuity of symptoms, such assertions are not credible in view of the competent medical evidence which persuasively establishes that such post-service symptomatology was attributed to strain following service, and no current chronic back disability was present at that time.

The Board finds that the pertinent VA examination reports show that the Veteran's current chronic low back disabilities were not present at the time of his separation from active duty service.  Although the Veteran has clearly received treatment for back problems and complaints since military service, the preponderance of the evidence shows that the current chronic back disabilities did not manifest during or proximately after military service.  The Court has indicated that the normal medical findings at the time of separation from service (or, in this case, shortly following service), as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of a chronic back disability, (2) that post-service medical evidence proximate to the conclusion of service shows that the Veteran did not have the current chronic back disabilities at that time, (3) that the first evidence of the current chronic back diagnoses is not shown until many years after service, and (4) the medical evidence of record fails to relate any currently existing chronic back disability to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic back disabilities claimed in this appeal.

Additionally, because the Veteran was not diagnosed with a chronic low back disability within one year of separation of service, there is no presumption that his current degenerative joint disease of the spine was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current chronic low back disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic low back disabilities diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his current chronic back disabilities are related to his military service.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for low back disability is denied.  See 38 U.S.C.A § 5107.

However, the Board finds that service connection is warranted for otitis externa, left ear (claimed as ear injury), and service connection is warranted for a cyst on the chest.


ORDER

Service connection for otitis externa, left ear, is warranted.  To this extent, the appeal is granted.

Service connection for cyst on chest is warranted.  To this extent, the appeal is granted.

Service connection for low back injury is not warranted.  To this extent, the appeal is denied.


REMAND

Loss of peripheral vision 

The Veteran claims entitlement to service connection for a loss of peripheral vision.  Although this issue was previously remanded by the Board, and the Board regrets additional delay for a new remand, the Board finds that the important development directed by the Board's prior remand has not been adequately completed and another remand is unfortunately necessary.

The Veteran is competent to report eye symptoms including difficulties with his peripheral vision, and has claimed such symptomatology in advancing this claim.  The Veteran has received post-service medical attention for eye symptoms, including as detailed in a November 1998 VA treatment record which appears to note decreased vision and general constriction of the visual field with other symptoms.  Significantly, the Veteran's service treatment records reveal that he suffered a trauma to his right eye in June 1979; the record appears to show 'sclera hematoma,' 'photophobia,' 'discharge,' 'conjunctivitis,' and 'moderate pain' in the eye following the injury.  Additionally, the Board observes that a February 1980 service treatment record shows that the Veteran reported 'continued photophobia' with 'watering' with a medical note suggesting that there may be a migraine with eye involvement.

The Board's March 2009 remand directed that the Veteran be scheduled for an appropriate VA examination to determine the nature and etiology of any loss of peripheral vision. The examination report was to identify any current disabilities diagnosed in the Veteran which manifest in any loss of peripheral vision, and for each disability the report was to "clearly state whether it is at least as likely as not... that the disability was manifested during service or otherwise caused by the Veteran's service." The Board expressly requested that the report "please discuss any relevant service and post service treatment records; in particular, please address the service treatment records showing trauma to his right eye in June 1979."

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, after careful consideration, the Board is unable to find that the resulting October 2009 VA eye examination report substantially complies with the March 2009 remand. The half-page October 2009 VA eye examination report presents clinical findings that do not offer any clear discussion of the peripheral vision complaints at the core of this issue; the report otherwise presents minimal discussion to address the key contentions for this appeal.

The examiner notes, only in the summary of the Veteran's discussion at the examination, that the Veteran "states that he had some strike to the left eye but is unsure when that occurred."  The report also indicates that the Veteran's "only complaint is that of glare." Although the Board acknowledges that the Veteran may have made some confusing statements to the VA examiner during the examination, the claims file clearly documents that this account is fundamentally inconsistent with the contentions the Veteran has presented in advancing this appeal. This issue on appeal arises from the Veteran's express contention that he suffers from peripheral vision deficits which he believes were caused by an eye injury during military service in or around 1979 or 1980. Indeed, in explaining the need to have a VA examination in this case, the Board's March 2009 remand cited the above-discussed contemporaneous documentation of in-service trauma to the Veteran's right eye with significant clinical notation and documented symptom complaints persisting at least into the following year.

Even if the Veteran made somewhat confusing statements regarding his symptom complaints and pertinent history during the examination itself, the VA examiner's understanding of the complaints, contentions, and pertinent medical history must be informed by the contents of the claims file.  The October 2009 VA examination report was originally prepared without any indication of review of the claims file, and the examiner's discussion strongly suggests that the examiner was not aware of the correct details (or any details) of the in-service trauma or the Veteran's documented post-service peripheral vision complaints.  An addendum to the report does indicate that the claims file was reviewed, apparently after the examination, with the only additional notation was that "diagnoses remain as previously listed."  No revision was made of the previously inaccurate account of the Veteran's contentions and medical history.

The essential purpose of the Board's March 2009 remand directive for a VA eye examination in this case was to develop medical evidence addressing whether the documented post-service peripheral vision complaints are etiologically linked to the documented in-service eye injury.  As the October 2009 VA eye examination report does not acknowledge any peripheral vision complaints nor any in-service eye injury, it does not adequately address this question.  The only conclusion drawn by the October 2009 VA examination report is a confusion statement that the Veteran has adult onset diabetes mellitus diagnosed in 2007 "with without diabetic retinopathy," and that the Veteran has cataracts that are more likely than not related to his diabetes.  The examiner notes that the Veteran's diabetes was diagnosed in 2007 and attributes all identified eye pathology to diabetes without addressing the November 1998 VA treatment record which appears to note decreased vision and general constriction of the visual field with other symptoms many years before the diabetes diagnosis.  Despite the Board remand's directive on this point, the October 2009 VA eye examination report fails to discuss any relevant service or post service treatment records.

The October 2009 VA eye examination report fails to discuss any of the pertinent in-service or post-service medical evidence/  It does not appear to contemplate any occurrence of eye trauma during service.  It refers only to a vague trauma to the left eye in the past (whereas a pertinent documented in-service eye injury was to the right eye).  It does not contemplate the Veteran's complaints of the very deficit of peripheral vision for which he seeks entitlement to service connection in this case.  It's clinical findings do not clearly address the Veteran's peripheral visual acuity.  The report attributes all found eye pathology to a non-service-connected diagnosis which was made many years after documented pertinent visual symptom complaints, and this attribution is made with no discussion of the key facts, contentions, and evidence pertinent to this issue on appeal.  For these reasons, the Board must find that the October 2009 VA eye examination report does not constitute substantial compliance with the Board's remand directive and is not adequate to resolve the key medical questions at issue in this appeal.

Therefore, a remand is necessary to obtain the requisite clarification and supplementation of the October 2009 VA eye examination report.

PTSD

The Veteran claims entitlement to service connection for PTSD.  Although this issue was previously remanded by the Board, and the Board regrets additional delay for a new remand, the Board finds that the important development directed by the Board's prior remand has not been adequately completed and another remand is unfortunately necessary.

The Veteran's VA treatment records indicate a 'Provisional Diagnosis' of PTSD, including as noted in August 2005; an October 2010 VA treatment report more recently suggests a psychiatric note of "[p]ossible PTSD due to nightmares and flashbacks."

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As discussed in the Board's March 2009 remand, the Board has found that the Veteran has reported at least one stressor of a nature which appears to be potentially suited for a verification attempt.  Among other things, the March 2009 Board remand noted that the Veteran has repeatedly provided a specific date in June 1977 in describing an event at 'Ft. Steward [Stewart], Georgia' involving the Veteran being reportedly surrounded and threatened with physical harm by a group of fellow servicemen in a context of racial tension.  The Veteran described that he was rescued from the situation before the threatened attack could commence.  Notably, the Veteran's December 2007 statement identifies several individuals in his account by name.  Since the time of the March 2009 Board remand, the Veteran has additionally submitted two lay statements from fellow servicemen referring to the alleged incident.

The Board's March 2009 remand directed that the RO should review the claims file and prepare a summary of all claimed PTSD stressors based on review of all pertinent documents and the Veteran's statements regarding stressors.  The Board expressly directed that this summary, all stressor statements, DD Forms 214, and the Veteran's service personnel records, along with any other supporting documents, should be submitted to The United States Army and Joint Services Records Research Center (JSRRC (formerly USASCRUR)), for verification.

However, review of the claims file reveals that, as explained in an August 2009 Memorandum, the RO and its JSRRC Coordinator (an RO employee whose signature does not, in and of itself, reflect that JSRRC research was requested) determined that the available information "is insufficient to sent to the U.S. Army and Joint Services Records Research Center (JSRRC)...."  The RO declined to prepare a summary of the claimed PTSD stressors and declined to submit the pertinent evidence to the JSRRC as directed by the Board's remand.  The Board has reviewed the explanation provided by the RO in the August 2009 Memorandum and the steps taken by the RO in the processing of this remand; unfortunately, the Board is unable to find that substantial compliance with the Board's remand directives has been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The steps taken by the RO following the Board's March 2009 remand, as described in the August 2009 Memorandum, featured soliciting an additional stressor statement from the Veteran (which the Veteran provided in multiple replies), sending an inquiry to the National Archives and Records Administration (NARA) to consult their casualty database, and contacting the U.S. Army Crime Records Center and receiving a negative response.  However, this memorandum and the documentation in the claims file reveals that the research efforts only addressed one of the Veteran's alleged stressors, specifically his reference to being traumatized by the death of a PFC J.R. in 1976 or 1977; none of these research attempts made any reference whatsoever to the Veteran's contention that he was narrowly rescued while being attacked and threatened with substantial physical harm by a mob of servicemen in June 1977 at Fort Stewart, Georgia, in an incident associated with racial conflicts at that location at that time.

The Board notes that the Veteran's December 2007 statement specifically indicates that one or more of the Veteran's superiors at that time were made aware of the incident, including his platoon sergeant.  The Veteran provides the name of the reportedly privy platoon sergeant as well as other superiors whom the narrative suggests may have been privy to circumstances pertinent to the Veteran's claim.  It stands to reason, then, that some documentation of information pertinent to the Veteran's claim may exist in unit records or other sources outside the Veteran's individual service personnel file.

However, without any explanation addressing this claimed stressor, the RO declined to submit the pertinent information and evidence to the JSRRC for a verification attempt.

The Veteran has submitted additional evidence since the March 2009 Board remand.  The Veteran has submitted third-party lay statements from fellow servicemen discussing their awareness of the June 1977 alleged incident.  The Veteran has also provided an additional account of the details of some of his claimed stressors in May 2009 written correspondence, and the Veteran submitted additional testimony in a January 2010 written statement.

The Veteran also submitted documentation concerning the April 1977 funeral of Pvt. J.R., whose death the Veteran has cited as associated with in-service stressors.  It was this serviceman's death that the RO inquired about with requests to the National Archives And Records Administration (NARA) as well as the US Army Crime Records Center; the RO was reportedly unable to confirm the claimed death, but the Board observes that the new documentation at least shows that a serviceman with the name identified by the Veteran did apparently pass away around that time.

Additionally, the Board observes that the August 2009 RO memorandum makes a single reference to the matter of the Veteran's recent testimony that he was involved in court martial proceedings in which significant information concerning his deteriorating mental health during service was elicited, as well as information potentially pertinent to several claimed stressor events.  The August 2009 RO memorandum simply notes that no evidence of a court-martial was contained within the Veteran's service personnel records.  The Board's March 2009 remand itself acknowledged the content of the Veteran's service personnel records, which were already associated with the claims-file at that time.  The March 2009 remand explained that the Board finds that the Veteran's recent hearing testimony suggests that additional contemporaneous records may exist in connection with court martial proceedings that may be relevant to his claim and may corroborate pertinent features of the Veteran's alleged mental health during active duty service.  The Board expressly directed that the Veteran's account of a potentially pertinent court martial proceeding should be clearly indicated in the research request to be sent to the JSRRC.  Therefore, the Board views as insufficient the RO's mere reference to the fact that the service personnel records do not document a court martial; this reference does not show substantial compliance with the Board's remand.  The remand directed an inquiry seeking documentation of a court martial from sources other than the service personnel records.  The Board notes that, based upon the Veteran's testimony, the alleged court martial records could potentially contain information pertinent to the Veteran's in service mental health, changes in behavior or deteriorating performance of duty, and multiple claimed stressor events.

The Veteran's June 2006 notice of disagreement on the PTSD issue states that he 'was present at a hanging where my buddy [J.R.] was hung and later reported as a suicide.'  A December 2007 written statement from the Veteran describes another incident, said to have occurred in June 1977, but also refers to the same name and hanging incident which occurred 'during that time.'  The Veteran identifies that the identified victim was a PFC.  The same statement later states that the hanging occurred 'one year earlier.'  The Board notes, in passing, that the RO's inquiry to the US Army Crime Records Center concerning this specific incident, which resulted in a "no record" response, may have been confusing; the inquiry identifies the year of the death as 1975, and also prominently features the Veteran's own identifying information most prominently under the heading "To aid in your search."  There remains some confusion in the record as to what official documentation may exist pertaining to the death of serviceman J.R., the occurrence of which (without detail) is indicated by the funeral material the Veteran has recently submitted.

Further, as already discussed above, the December 2007 statement gives a specific date in June 1977 in describing an event at 'Ft. Steward, Georgia' involving the Veteran being reportedly surrounded and threatened with physical harm by a group of fellow servicemen in a context of racial tension.  The Veteran described that he was rescued from the situation before the threatened attack could commence.  Notably, the Veteran's December 2007 statement identifies several individuals in his account by name.  The Veteran's December 2007 statement further describes general difficulties struggling with other soldiers in the context of racial tensions.  Following one sequence of events in which the Veteran describes he agreed to a recommendation to not attend some weekend drills, he was then threatened with jail for not attending the drills and he then attempted suicide.  The Veteran's account refers to a two week 'field exercise' and refers to a 'weekend drill.'  Although some details are unclear, it appears that these alleged stressor events may have occurred in connection with military service (perhaps reserve duty) during some manner of training.

In sum, remand is necessary to ensure compliance with the directives of the Board's March 2009 remand directives regarding development of evidence pertaining to this issue.

Given that the stressor verification remand instructions were not completed, the Board finds it necessary to remand the case in order to ensure compliance with the terms of the March 2009 remand.  See Stegall, 11 Vet. App. At 271.  On remand, another memorandum of a formal finding that there is a lack of sufficient information to send the matter to JSRRC should not be created unless JSRRC informs the RO that such is the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and prepare a summary of any claimed PTSD stressors based on review of all pertinent documents and the Veteran's statements regarding stressors.  The events described in the June 2006 notice of disagreement, the December 2007 written statement, the December 2008 Board hearing, the May 2009 written statements, and the January 2010 written statement should be addressed.  In particular, the Veteran's claimed stressors involving specific dates and locations should be noted in detail.  The Veteran's claim of a potentially pertinent court martial proceeding should be clearly indicated.

This summary, all stressor statements, DD Forms 214, and the Veteran's service personnel records, along with any other supporting documents, should be submitted to The United States Army and Joint Services Records Research Center (JSRRC (formerly USASCRUR)), for verification.  Any additional development recommended by that office should be accomplished.

If a search for corroborating information leads to negative results, this should be documented in the claims file.  A memorandum of a formal finding that there is a lack of sufficient information to send the matter to JSRRC should not be created unless JSRRC informs the RO that such is the case.

2.  Following the above, the RO should make a specific determination with respect to whether the Veteran was exposed to a verified stressor or stressors in service, and if so, the nature of the specific stressor or stressors.

3.  If, and only if, the RO determines that any stressor is verified, the Veteran should be afforded a VA PTSD examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and the RO should inform the examiner of the verified stressor(s).  All necessary tests and studies should be accomplished.  The examiner should specifically confirm or refute whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD under the requisite DSM-IV criteria.  If PTSD is diagnosed, the examiner should clearly identify the claimed events that are considered properly recognized stressors supporting the diagnosis.

4.  The Veteran's claims file should be forwarded to the VA examiner who authored the October 2009 VA eye examination report, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA eye examination to determine the nature and etiology of any loss of peripheral vision.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims- file).

It is imperative that the claims-file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please identify any current disabilities diagnosed in this Veteran which manifest in any loss of peripheral vision.  If clinical testing reveals that the Veteran does not suffer from any deficit of peripheral vision, the examiner should clearly state this fact.

b)  For each identified disability diagnosed in responding to the above, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was manifested during service or otherwise caused by the Veteran's service.  In answering this question, please discuss the relevant service and post-service treatment records; in particular, please address the service treatment records showing trauma to his right eye in June 1979 and post-service treatment including the November 1998 VA treatment report showing complaints suggesting deficit of peripheral vision.

Further, the examiner should provide a detailed rationale for all opinions expressed.

5.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

6.  After completion of the above and any other development which the RO/AMC may deem necessary, the RO/AMC should review the claims file and undertake a merits analysis to determine if the Veteran's claims remaining on appeal can be granted.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 15 oh.  Not at all. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


